Name: Commission Regulation (EC) No 934/94 of 27 April 1994 establishing rules for management and distribution with regard to certain textile quotas established under Regulation (EC) No 517/94
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  international trade;  leather and textile industries;  trade policy
 Date Published: nan

 28 . 4. 94 Official Journal of the European Communities No L 107/ 19 COMMISSION REGULATION (EC) No 934/94 of 27 April 1994 establishing rules for management and distribution with regard to certain textile quotas established under Regulation (EC) No 517/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, introduced to the competent authorities of Member States and notified to the Commission before 31 March 1994 ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 relating to the common rules for imports of textile imports from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules ('), and in particular Article 17 (3) and (6) and Articles 20 and 21 (2) and (3) thereof, Whereas it seems appropriate, as far as concerns the first tranch, to have a method of allocation which takes into account traditional trade flows in order to ensure a progressive transition towards the procedures introduced by Regulation (EC) No 517/94, and to this end it is appropriate to divide this quota into two parts, one reserved for traditional importers, the other for other applicants, with the respective shares reserved for these different categories of operator fixed at levels which, while taking into account traditional trade flows, will neverthe ­ less ensure non-traditional importers considerable access to the quotas created by Regulation (EC) No 517/94, and to define the concept of traditional importers' while keeping in mind that 1993 cannot serve as a reference period due to certain distortions which characterized this period within the Community ; Whereas the Council, by its Regulation (EC) No 517/94, established quantitative restrictions on imports of certain textile products originating in certain third countries and envisaged, in Article 17 (2), that these quotas will be allo ­ cated in the chronological reception order of the notifica ­ tions from the Member States according to the principle of the first come, first served ; Whereas, in the spirit of equity, it is advisable to limit the amount which can be allocated to individual traditional importers for each of the categories and countries concerned to the level of quantities actually imported in 1992 by each importer for these same categories and countries, and to envisage, with the goal of good manage ­ ment, that if the quantities to be allocated to the tradi ­ tional importers exceed the part which is reserved to them, the quantities allocated to each one of them will be reduced proportionally ; Whereas on the basis of the data available, there are serious reasons to believe that for some of these quotas, the requests for import authorizations, notified by the competent Member State authorities, will significantly exceed the quantitative limits fixed for 1994 ; Whereas Regulation (EC) No 517/94, Article 17 (3), stipu ­ lates that it is possible, in these circumstances, to make use of allocation methods which differ from the allocation method based exclusively on the chronological reception order of the notifications from Member States, as well as to envisage the division of the quotas in tranches ; Whereas with regard to the part reserved for the other operators, which will be treated in accordance with the chronological reception order of the notifications by Member States, in order to allow access to the largest number, it is appropriate to fix a maximum quantity, by category of product, to be allocated to each operator ; Whereas the considerable importance of expected over ­ shootings of quota limits, as well of as the notifications already received by the Commission, division of the quotas concerned into tranches is justified in order to allow a progressive implementation of them which takes into account the realities of the market ; that it is there ­ fore advisable to divide the quotas concerned into tran ­ ches and to envisage that the first part will be distributed on the basis of the requests for import authorizations Whereas, for optimum use of the quantities which will be confirmed pursuant to this Regulation, it is appropriate to fix the duration of validity for import authorizations at 90 days as from the issuing date by Member States, and to permit this issuing, which according to Article 19 of Regulation No 517/94 must take place within five working days following notification of the Commission's decision, only in as far as the operator concerned can prove the existence of a contract and certifies already not(') OJ No L 67, 10 . 3 . 1994, p. 1 . No L 107/20 Official Journal of the European Communities 28 . 4. 94 Article 4 The amount which can be allocated to any individual traditional importer for each of the categories and coun ­ tries concerned will not be able to exceed the quantities actually imported in 1992 by each one of them for these same categories and countries. If all the quantities to be allocated to traditional importers on the basis of the quantities notified by Member States exceed the part which is reserved to them, the quantities allocated to each one of them will be reduced proportion ­ ally. to have benefited inside the Community, from an import authorization for the category and the country concerned ; Whereas confirmation by the Commission, according to the specific management and distribution rules intro ­ duced by this Regulation, of the quantities which will be notified to it between 13 March and 30 March 1994 inclu ­ sive, requires the communication by the Member States of certain data ; that it is necessary therefore to specify the information required and, in order to allow confirmation by the Commission as quickly as possible, to set as short a deadline as possible for the communication of this data ; Whereas it is advisable, in order to rule out any risk of ambiguity, to specify that the rules of management and of distribution established by this Regulation pursuant to Regulation (EC) No 517/94, apply from 13 March 1994, date of the entry into force of the Regulation referred to above ; Whereas these measures are in conformity with the opinion expressed by the Committee established by Regulation (EC) No 517/94, Article 5 The requests for import authorizations submitted by other operators and notified to the Commission will be dealt with in the chronological order of reception of the notifi ­ cations from Member States but will not be able, with regard to each request, to be satisfied for quantities higher than the maximum quantities indicated by category in Annex III. These maximum quantities may be increased, according to the procedures foreseen in Article 25 of Regulation (EC) No 517/94, if on the basis of notifica ­ tions from Member States, quantities of the part reserved for other operators remain unused.HAS ADOPTED THIS REGULATION : Article 1 This Regulation specifies certain rules concerning the management and distribution of the quantitative limits for 1994 listed in Annex I of this Regulation . Article 2 The quantitative limits referred to in the first Article are divided into tranches, the first of which, covering the quantities listed in Annex II, will be distributed according to the methods specified in this Regulation on the basis of the requests for import authorizations introduced by the competent Member State authorities and notified to the Commission before 31 March 1994. Article 6 The duration of validity for import authorizations issued by the competent Member State authorities is 90 days as from the issuing date. Import authorizations will be granted by the competent Member State authorities only in as far as the operator concerned can prove the existence of a contract and certi ­ fies by a written declaration not to have already benefited inside the Community from an import authorization issued pursuant to this Regulation for the category and the country concerned. Article 7 Member States will inform the Commission , as quickly as possible, of each notification occurring before 31 March 1994, by category and countries concerned, including the quantities required by each operator and indicating, if necessary, for those demands introduced by traditional importers within the meaning of Article 3, the quantities imported by each one of them during 1992. Article 8 This Regulation enters into force from the day of its publication in the Official Journal of European Commu ­ nities. It is applicable from 13 March 1994. Article 3 The first tranche of the quantitative limits referred to in Article 2 is divided into two parts as indicated in Annex II of this Regulation, one reserved for the traditional importers, the other to the other operators . Those to be regarded as traditional importers of a category of products originating in one of the countries referred to in Annex II, will be importers who furnish proof to the competent Member State authorities of having imported, during 1992, products falling within the same category and originating in the same country. 28 . 4. 94 Official Journal of the European Communities No L 107/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1994. For the Commission Leon BRITTAN Member of the Commission No L 107/22 Official Journal of the European Communities 28 . 4. 94 ANNEX I Quantitative restrictions referred to in Article 1 Third country Category Unit Quantities China ex 13 (') 1 000 pieces 150,0 ex 18 (') tonnes 98,0 ex 20 (') tonnes 10,0 ex 24 (') 1 000 pieces 120,0 ex 39 (') tonnes 10,0 ex 78 (') tonnes 3,0 115 tonnes 450,0 117 tonnes 450,0 118 tonnes 950,0 120 tonnes 63,0 ex 136 (')(2) tonnes 285,0 156 tonnes 760,0 157 tonnes 5 400,0 159 tonnes 3 020,0 161 tonnes 10 777,0 North Korea 4 1 000 pieces 285,0 5 1 000 pieces 119,0 6 1 000 pieces 144,0 7 1 000 pieces 93,0 8 1 000 pieces 133,0 15 1 000 pieces 107,0 21 1 000 pieces 2 857,0 76 tonnes 74,0 78 tonnes 115,0 Republics of Bosnia-Herzegovina, Croatia and 2 tonnes 8 544,0 the former Yougoslav Republic of Macedonia 2 a tonnes 1 931,0 6 1 000 pieces 954,0 7 1 000 pieces 571,0 8 1 000 pieces 2 568,0 16 1 000 pieces 567,0 (') Categories marked by 'ex cover products other than those of wool or fine hairs, cotton or synthetic or artificial textile materials. (2) This category only covers fabrics and other silk products other than unbleached, scoured or bleached falling within CN codes 5007 20 19, 5007 20 31 , 5007 20 39, 5007 20 41 , 5007 20 59, 5007 20 61 , 5007 20 69, 5007 20 71 , 5007 90 30, 5007 90 50 , 5007 90 90 . 28 . 4. 94 Official Journal of the European Communities No L 107/23 ANNEX II Repartition of the first tranche to be allocated with regard to importers' requests submitted and notified to the Commission before 31 March 1994 Third country Category Unit Quantites reserved for traditional importers Quantities reserved for other importers Total China ex 13 (') 1 000 pieces 75,0 30,0 105,0 ex 18 (') tonnes 49,0 19,6 68,6 ex 20 (') tonnes 5,0 2,0 7,0 ex 24 (') 1 000 pieces 60,0 24,0 84,0 ex 39 (') tonnes 5,0 2,0 7,0 ex 78 (') tonnes 1,5 0,6 2,1 115 tonnes 225,0 90,0 315,0 117 tonnes 225,0 90,0 315,0 118 tonnes 475,0 190,0 665,0 120 tonnes 31,5 12,6 44,1 ex 136 (')O tonnes 142,5 57,0 199,5 156 tonnes 380,0 152,0 532,0 157 tonnes 2 700,0 1 080,0 3 780,0 159 tonnes 1 510,0 604,0 2 114,0 161 tonnes 5 389,0 2155,0 7 544,0 North Korea 4 1 000 pieces 142,5 57,0 199,5 5 1 000 pieces 59,5 23,8 83,3 6 1 000 pieces 72,0 28,8 100,8 7 1 000 pieces 46,5 18,6 65,1 8 1 000 pieces 66,5 26,6 93,1 15 1 000 pieces 53,5 21,4 74,9 21 1 000 pieces 1 428,5 571,4 1 999,9 76 tonnes 37,0 14,8 51,8 78 tonnes 57,5 23,0 80,5 Republics of 2 tonnes 4 272,0 1 708,0 5 980,0 Bosnia-Herzegovina, 2a tonnes 965,5 386,2 1 351,7 Croatia and the 6 1 000 pieces 477,0 190,8 667,8 former Yugoslav Repu- 7 1 000 pieces 285,5 114,2 399,7 blic of Macedonia 8 1 000 pieces 1 284,0 513,6 1 797,6 16 1 000 pieces 283,5 113,4 396,9 (') Categories marked by 'ex cover products other than those of wool or fine hairs, cotton or synthetic or artificial textile materials . (2) This category only covers woven fabrics and other silk products other than unbleached, scoured or bleached falling within CN codes 5007 20 19, 5007 20 31 , 5007 20 39, 5007 20 41 , 5007 20 59 , 5007 20 61 , 5007 20 69, 5007 20 71 , 5007 90 30, 5007 90 50 and 5007 90 90 . No L 107/24 Official Journal of the European Communities 28 . 4. 94 ANNEX III Maximum amounts to be allocated to operators, other than those to be considered as traditional importers of the category and the country concerned Third country Category Unit Maximum amount China ex 13 pieces 250 ex 18 kilograms 100 ex 20 kilograms 100 ex 24 pieces 250 ex 39 kilograms 100 ex 78 kilograms 100 115 kilograms 500 117 kilograms 500 118 kilograms 1000 120 kilograms 100 ex 136 kilograms 500 1 56 kilograms 500 157 kilograms 500 1 59 kilograms 250 161 kilograms 250 North Korea 4 pieces 2 500 5 pieces 2 500 6 pieces 2 500 7 pieces 500 8 pieces 2 500 1 5 pieces 500 21 pieces 2 500 76 kilograms 500 78 kilograms 500 Republics of Bosnia-Herzegovina, Croatia and 2 kilograms 2 500 the former Yugoslav Republic of Macedonia 2 a kilograms 2 500 6 pieces 2 500 7 pieces 2 500 8 pieces 2 500 16 pieces 2 500